UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 2 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50502 PREMIER ALLIANCE GROUP, INC (Exact Name of registrant as Specified in Its Charter) Nevada 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 7,398,220 shares of common stock were outstanding as of August 7, 2010. EXPLANATORY NOTE This Amendment No. 2 to our Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2010 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on August 13, 2010­, is being filed in response to comments from the Securities and Exchange Commission to amend Item 4, Controls and Procedures and to add to the face of the respective financial statements for the respective periods that they have been restated.This Amendment has no effect on our cash flows or liquidity, nor effects our financial position at the end of the respective restated periods. This Form 10-Q/A should be read in conjunction with the original Form 10-Q, which continues to speak as of the date of the Form 10-Q. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update any related or other disclosures. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Balance Sheet as of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 1 Statements of Operations for the Three and Six Months Ended June 30, 2010 (Unaudited) and March 31, 2010 (Unaudited) 3 Statements of Cash Flows for the Six Months Ended June 30, 2010 (Unaudited) and June 30, 2009 (Unaudited) 4 Notes to Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Other Information 16 Item 5. Exhibits 17 Signatures 18 Certifications Exhibit 31.1 – CEO Exhibit 31.2 – CFO Exhibit 32.1 – CEO Exhibit 32.2 – CFO table of contents PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements PREMIER ALLIANCE GROUP, INC. BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS (Restated) CURRENT ASSETS: Cash $ $
